Per Curiam.
Respondent was admitted to practice by this Court in 1994 and maintains a law office in the City and County of Schenectady.
*677Petitioner charged respondent with neglecting matters on behalf of his client in violation of Code of Professional Responsibility DR 6-101 (a) (3) (22 NYCRR 1200.30 [a] [3]), attempting to mislead and deceive his client in violation of DR 1-102 (a) (4), (5) and (7) (22 NYCRR 1200.3 [a] [4], [5], [7]), and collecting an excessive fee in violation of DR 2-106 (a) (22 NYCRR 1200.11 [a]). Based on respondent’s admissions to the charges, this Court determined that there were no factual issues presented by the pleadings and subsequently heard respondent in mitigation (see 22 NYCRR 806.5).
Respondent, a sole practitioner, neglected his client’s civil lawsuit and misled his client as to the status of the claim which is now time-barred. He received $7,000 in retainer fees and has reimbursed $5,150 to his client.
The instant misconduct appears to be an isolated incident and respondent has submitted several letters evidencing his integrity and good professional reputation. He has advised that he is willing to make complete restitution.
In view of the circumstances, we conclude that respondent should be suspended for a period of one year, but the suspension shall be stayed on condition that respondent make full restitution to his former client in the additional amount of $1,850. Furthermore, he shall comply with all statutes and rules regulating attorney conduct and not be the subject of any further disciplinary actions or proceedings. After the expiration of the one-year suspension period, respondent may apply to this Court for termination thereof. Such application shall be served on petitioner, which may be heard thereon (see Matter of Hayes, 238 AD2d 668 [1997]).
Cardona, P.J., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that respondent is found guilty of professional misconduct as set forth in the petition, and it is further ordered that respondent be and hereby is suspended from the practice of law for a period of one year, effective immediately, and it is further ordered that the suspension imposed herein be and hereby is stayed upon condition that respondent, within 30 days of this decision, pay full restitution to his client in the amount of $1,850, comply with the statutes and rules regulating attorneys, and not be the subject of any further disciplinary actions or proceedings, and it is further ordered that after the expiration of one year from the date hereof, respondent may apply for termination of the suspension, such application to be served on petitioner.